Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 3/18/21. Claims 1-20 are allowed.
					Allowable Subject Matter
3.        The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Anderson (US PG Pub: 2013/0232094) appears to teach a method of controlling components of a utility grid, comprising: identifying, by a data processing system, a first plurality of signals detected by one or more devices located at one or more portions of a utility grid; and a second plurality of signals received from a server remote from the utility grid, and metrics based on the received signals.
	Meagher (US PG Pub: 2015/0248510) appears to teach inputting, by the data processing system, the input matrix into a machine learning model constructed to output a value for a signal of the utility grid based on the input matrix; and providing, by the data processing system, a command to control a component of the utility grid responsive to the value for the signal of the utility grid predicted by the machine learning model.
	 None of the prior art on record taken either alone or in obvious combination disclose the “generating, by the data processing system, an input matrix having a first dimension corresponding to timestamps, and a second dimension corresponding to the first plurality of signals, the second plurality of signals, and the one or more statistical metrics; predicting, by the data processing system based on the input matrix and via the machine learning model, the value 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Claims 2-10 are allowed due to their direct/indirect dependency on claim 1.
5.	Independent claim 11 recites the same allowable limitation as claim 1. Hence independent claim 11 and its dependent claims 12-20 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116